Opinion of the Court, delivered by

Naj.ton, Judge.

This was a bill in chancery, brought by the complainant to compel a conveyance to him of a tract of land in Cooper county.
The bill alleges, that the complainant and the defendant, Nimrod Rector, jointly purchased some twenty acres of land of the defendant Bernard, and that the title bond was made to Hutchison, in consequence of his becoming their security to Barnard for the payment of the purchase money.
The bill further states, that by consent of parties, the land was laid off into town lots, and the money arising from the sales was first applied to the payment of the purchase money ( which was in that way entirely satisfi ed,) *523and that other portions of the money had been applied by Hutchison to the exclusive benefit of Nimrod Rector, so that said Nimrod had received his share. It is further alleged that said Nimrod is now insolvent, that Hutchi-son has got or can get the legal title from Bernard, and the bill prays that the court decree a conveyance to the complainant. Bernard answers and admits the facts as stated in the bill; says he has made a conveyance to Hut-chison, and disclaims any interest in the matter. Hut-chison also admits the facts to be as stated, and that he is mere trustee, &c.
A cour¿ of equity will not make a decree according to all the partied ^reeSwould be contrary to ruies and u-^^o^such fore where the vX^was^a eestui ipir bill against st- and Uie trustee praying a fi-cree for a con-^land0* to complainant a prayer [°8rfSxhe court properly de-the ?“e . • trusts jointly, although the ^e?^ willing 'hat the c veyance made^accord-'"ra^r^of the Uillf
*523Nimrod Rector also answers and admits he has received his share, and is willing the deed should be made according to the prayer of complainant’s bill.
The court decreed a conveyance to Nimrod and Charles Rector, jointly, and from this decree the complainant ap- , J J r r peals.
The objection made to the decree of the circuit court is, that it is not in conformity to the prayer of the bill, The bill prayed for a conveyance to Charles Rector alone, and for such other and further relief as to the court should seem just. It is not perceived, on what grounds'the court could have decreed the title to the complainant only, unless it be because all the parties, plaintiffs and defendants, were willing. The bill and answers clearly show that Hutchison was a trustee for both the Rectors, and a joint conveyance to both, would be in accordance with the usages of courts of eqúity. But if a convey- , • i t • i i ance to one cestui que trust only, was desired, and no other or further interposition of the court expected, then there was no equity in the bill. If Nimrod Rector received a larger portion of the proceeds of the sales, he was entitled to, this might constitute a good claim against the said Nimrod for reimbursement, but as-such disbursements were admitted to have been made by sent of all the parties, both Nimrod and Charles, it r 1 constitute no equity against Hutchison for a conveyance of this land, to which they are jointly entitled. If this *524indebtedness of Nimrod Rector to Charles Rector be admitted, and this indebtedness amounts in value to the land not yet conveyed, it is difficult to see what need there can be for the interposition of a court of chancery ¿0 effect a transfer from one to the other.
Rut r%hts of third parties might in this way be affected. The court must make the conveyance in accordance with the equitable rights of the parties, and unacUusted debts between the cestui que trusts cannot be allowed to influence the conveyance of the land.
The court are of opinion that the decree was right, and it is accordingly affirmed.